Citation Nr: 0832078	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
bilateral ankle and knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1972 to 
November 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board continues to refer the veteran's claim for total 
disability rating based on individual unemployability (TDIU) 
to the RO for appropriate action.  

In April 2007 the Board remanded the issue for further 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

In April 2007 the Board remanded the issue for a VA 
examination.  A VA examination was scheduled in May 2008, 
however the veteran called and said he was out of town and 
not due back for a couple of months.  In the instant case, 
service treatment records are unavailable and there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus the 
veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current nature and etiology 
of his bilateral foot disorder, to include 
as secondary to his service connected 
bilateral knee and ankle disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should clearly 
report all examination and special test 
findings.  After reviewing the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the bilateral foot 
disorder is related to service or at least 
as likely as not was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service-connected bilateral 
ankle and knee disorders.  A detailed 
rationale for all opinions expressed 
should be furnished. 
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
veteran's in-service toenail removal 
in February 1977, treatment for 
cavovarus feet in July 1977 and 
physical profiles in 1980 showing 
foot surgery.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




